DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 2, 2021 is being considered by the examiner.
Reasons for Allowance
Claims 1-8, 13-15, 18-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:   
Regarding independent claim 1, allowability is based on the reasons for allowance set forth in the Final Rejection dated July 12, 2019.
Regarding dependent claims 2-8 and 21, allowability is based on their dependency from independent claim 1.
Regarding independent claim 13, allowability is based in part with the prior art of record not showing or teaching an NMR system comprising, amongst other features, a radio frequency 
Regarding dependent claims 14-15 and 18-19, allowability is based on their dependency from independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858